Citation Nr: 0806326	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-23 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
asthma, on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for sinusitis, on 
appeal from the initial grant of service connection.

3.  Entitlement to a compensable evaluation for 
chondromalacia of the left knee, on appeal from the initial 
grant of service connection.

4.  Entitlement to a compensable evaluation for chronic low 
back pain, on appeal from the initial grant of service 
connection.

5.  Entitlement to a compensable evaluation for uterine 
fibroids, on appeal from the initial grant of service 
connection.

6.  Entitlement to a compensable evaluation for acne with 
keloidal papules on scalp, earlobes and face, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1984 to January 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a compensable evaluation for 
uterine fibroids is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's asthma is manifested by symptoms requiring 
intermittent inhalational or oral bronchodilator therapy, but 
does not show FEV-1/FVC of 40 to 55 percent, monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
corticosteroids.

2.  The veteran's sinusitis has been confirmed by x-ray 
studies, but has not resulted in one or two incapacitating 
episodes per year requiring prolonged antibiotic treatment or 
three to six non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting.

3.  The veteran's left knee disability has been manifested by 
chondromalacia with pain on activity and full range of 
motion.  Subluxation and lateral instability have not been 
medically demonstrated.  There is no X-ray evidence of 
arthritis.  

4.  The veteran's thoracolumbar forward flexion is greater 
than 85 degrees.  Her combined range of motion in her 
thoracolumbar spine is greater than 235 degrees.  She does 
not have muscle spasm, guarding, localized tenderness, or a 
vertebral body fracture.

5.  The veteran's acne does not result in deep inflamed 
nodules and pus-filled cysts; does not result in any 
characteristic of disfigurement or deep or unstable scars, 
scars that are painful upon examination or cause limitation 
of motion, or scars covering an area of 144 square inches.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for asthma are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6602 (2007).

2.  The criteria for an initial compensable evaluation for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.97, DC 6513 (2007).

3.  The criteria for an initial compensable evaluation for 
chondromalacia of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §  4.71a, 
DC 5260 (2007).

4.  The criteria for an initial compensable evaluation for 
chronic low back pain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5237 
(2007).

5.  The criteria for an initial compensable evaluation for 
acne with keloidal papules of the scalp, earlobes and face 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, DC 7828 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the rating schedule does not provide 
a 0 percent rating for a DC, a 0 percent rating shall be 
assigned when the requirements for a compensable rating are 
not met. 38 C.F.R. § 4.31 (2007).

By a rating decision in March 2004, the RO granted service 
connection for asthma, sinusitis, left knee chondromalacia, 
chronic low back pain and acne.  The veteran has disagreed 
with the initial evaluations assigned for each.  

1.  asthma 

The veteran's asthma has been evaluated as 30 percent 
disabling under DC 6602.  This diagnostic code rates the 
severity of pulmonary disorders based primarily on objective 
numerical results of pulmonary function testing (PFT).  
Asthma is evaluated using the following tests: (1) Forced 
Expiratory Volume in one second (FEV-1) and (2) the ratio of 
FEV-1 to Forced Vital Capacity (FEV-1/FVC).  The Board notes 
that, under VA's rating procedures, the post-bronchodilator 
value provides the ideal estimate of the veteran's best 
possible functioning and assures consistent evaluations.  See 
61 Fed. Reg. 46,720 (Sept. 5, 1996).

Under DC 6602, a 30 percent evaluation is contemplated for 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70-
percent predicted, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  Assignment of a 60 percent evaluation is 
warranted where there is FEV-1 of 40 to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  For assignment of a 
100 percent evaluation, there must be a showing of FEV-1 of 
less than 40 percent of predicted value, or; FEV-1/FVC of 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97 (2007).

The pertinent evidence of record includes an October 2003 VA 
examination report.  At that time the veteran stated that her 
first asthma attack occurred in the late 1980s while running.  
She was diagnosed with exercise-induced asthma and given 
albuterol to use prior to exercise, which helped.  She had 
another asthma attack in 1990 and was treated in the 
emergency room with albuterol.  She had no further attacks 
until 2001, triggered by trash burning and pollen.  Currently 
she no longer has exercise-induced symptoms due to a change 
in her exercise routine, and does not carry albuterol.  On 
examination her lungs were clear to auscultation, with no 
wheezing and good air movement.  The clinical impression was 
chronic asthma, exercise-induced, requiring intermittent use 
of rescue medicine.  No daily steroid was needed.  

During subsequent VA examination in August 2005 the examiner 
noted that the veteran was on an albuterol metered-dose 
inhaler but had not used this since 2001.  PFT showed a mixed 
obstructive and restrictive ventilatory defect.  The FEV-1 
was 52 percent predicted, which improved to 63 percent of 
predicted after inhaled bronchodilators.  The FEV-1 ratio was 
80 percent.  The diagnostic impression was moderate to 
moderately severe, mixed obstructive and restrictive 
ventilatory defect with evidence of significant improvement 
after inhaled bronchodilators.  The examiner noted that the 
test suggested the veteran would benefit significantly from 
an aggressive combination of inhaled corticosteroid and long-
acting beta agonists.  

In this case, the assignment of a higher disability 
evaluation for asthma is not warranted.  The claims file does 
not contain evidence of treatment or complaints of asthma 
attacks indicative of increased or worsening disability.  In 
reaching this conclusion, significant weight is accorded to 
the PFT values, which did not produce results of FEV-1 40 to 
55 percent predicted or FEV-1/FVC 45 to 55 percent.  

Likewise, the medical evidence does not establish that the 
veteran requires monthly care for her asthma attacks or 
steroidal medication.  Rather she has not used an albuterol 
inhaler since 2001 and none of the records pertain to 
treatment for asthma or reflect evidence of exacerbations.  
As the veteran confirmed at both of VA examinations, she had 
not required emergency room treatment since the 1990s.  In 
addition, the medical evidence shows that her medications 
consist primarily of albuterol which is not a systemic 
corticosteroid.  The criteria for a disability rating in 
excess of 30 percent simply are not met.

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

2.  sinusitis 

The veteran is currently assigned a noncompensable disability 
evaluation for sinusitis under DC 6513.  

Under DC 6513 a 10 percent evaluation for sinusitis is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97 (2007). 

Turning to the evidence of record, an October 2003 VA 
examination report shows the veteran's sinusitis first 
occurred in 1994.  The symptoms included congestion, 
postnasal drip, itchy throat, eye puffiness, and itchy/watery 
eyes and were treated with decongestant and nasal spray.  The 
symptoms usually occurred twice a year, in the spring and 
fall.  However, since moving to Alaska in 1998 she has not 
had problems with her sinuses or allergies.  

During VA examination in August 2005, the veteran gave a 
history of recurrent sinusitis with the last attack in 
September 2004 treated with nasal spray and antibiotics.  She 
stated that she usually has sinusitis two to three times in 
the winter and is treated with antibiotics once a year.  On 
examination her sinuses were nontender.  Sinus X-rays showed 
mild right maxillary sinusitis and ethmoid sinus mucosal 
thickening.  

Based upon the foregoing history and examination findings, 
the record reflects the veteran's history of treatment for 
recurrent sinusitis.  The VA examination reports detail 
various symptoms and complications, but there is no competent 
medical evidence indicating that the veteran's sinusitis is 
manifested by sufficient symptomatology to warrant a 
compensable evaluation.  Her symptoms have not been 
characterized by headaches, pain, purulent discharge or 
crusting.  She does not experience episodes of incapacitating 
symptoms and there is no medical evidence to suggest that she 
requires bed rest or prolonged antibiotic therapy, lasting 
four to six weeks.

The Board finds no other provision upon which to assign a 
compensable rating.  Under DC 6502, a maximum 10 percent 
rating is warranted for traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. § 
4.97 (2007).  Also, the veteran does not contend, nor does 
the objective medical evidence of record support a finding of 
bacterial rhinitis (DC 6523) or granulomatous rhinitis (DC 
6524).  Id. 

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

3.  left knee chondromalacia 

Currently, the veteran's left knee chondromalacia is rated as 
noncompensably disabling under DC 5260, for limitation of 
flexion. 

Under DC 5260 where flexion is limited to 60 degrees, a 
noncompensable rating is provided; when flexion is limited to 
45 degrees, 10 percent is assigned; when flexion is limited 
to 30 degrees, a 20 percent rating is assigned; and when 
flexion is limited to 15 degrees, a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a (2007).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2007).  See also 38 C.F.R. § 4.71, Plate II (2007), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

On VA examination in October 2003, the veteran gave a history 
of chronic left knee pain, limping and swelling after 
running.  The symptoms would last 1 to 2 weeks and were 
treated with heating pads and anti-inflammatories.  X-rays 
were negative.  Currently she has pain with prolonged 
walking, crawling or kneeling, which she treats with over-the 
counter medications and heat.  She is otherwise able to do 
daily activities without difficulty.  In general her left 
knee is strong and stable, with only occasional giving way.  
On examination there was mild crepitus with extension, but no 
evidence of swelling or effusion.  There was negative drawer 
sign and McMurray and no pain with varus/valgus stress.  
There was no joint line or patellar tenderness with resisted 
lifting or displacement.  There was full active range of 
motion with no evidence of fatigue on repetitive flexion and 
extension.  There was no evidence of Baker's cyst.  X-rays 
showed the bones and soft tissues had a normal appearance.  
There was no evidence of deformity or inflammatory or 
destructive changes.  

On VA examination in August 2005, the veteran complained of 
throbbing and aching following exercise and with prolonged 
walking.  She reported moderate pain with minimal activity, 
lasting about an hour.  She denied daily pain, but did report 
flare-ups twice per year associated with the cold or 
exercise.  The left knee does not interfere with her job or 
daily life.  On examination left knee flexion was 0 to 140 
degrees and stability was good with medial and lateral 
stress.  Lachmann's and McMurray's testing were both 
negative.  The veteran did have popping with flexion and the 
kneecap was very mobile, but there was no pain.  X-rays were 
negative for significant abnormality.  

Based on the preceding evidence, the criteria for a 
compensable rating have not been met.  Throughout the appeal, 
the veteran's primary complaint of pain has essentially 
remained unchanged, and is clearly addressed in the VA 
examination reports.  However, the record reveals very little 
clinical data to support a finding of more than minimal 
symptomatology associated with her left knee chondromalacia.  
Although the evidence shows mild crepitus, the veteran's left 
knee disability does not produce a level of limited motion, 
which would allow for the assignment of even a noncompensable 
rating (flexion limited to 60 degrees and/or extension 
limited to 5 degrees) under DCs 5260 and 5261.  There is no 
objective evidence of significant active pathology or 
abnormality, including instability or subluxation.  

Moreover, there is no credible evidence of pain on use or 
flare-ups that result in additional limitation of motion to 
the extent that the left knee would be compensably disabling 
under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given 
that the veteran's complaints of pain do not prevent her from 
achieving normal measured range of motion they do not support 
a finding of additional functional loss for a compensable 
rating.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In addition, while the veteran has documented left knee pain 
with activity, the medical evidence does not include an X-ray 
finding of degenerative arthritis that would permit the Board 
to assign a compensable rating for arthritis and limitation 
of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), (a painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, even if there is no actual 
limitation of motion noted clinically).  Thus, the Board 
concludes that the preponderance of the evidence is against 
assignment of a compensable rating for the veteran's left 
knee chondromalacia. 

The only other possibilities for a higher disability 
evaluation based on limitation of motion of the knee would be 
under DC 5256, reflective of ankylosis; for instability under 
DC 5257; for dislocation of the semilunar cartilage, under DC 
5258; or under DC 5262, for nonunion of the tibia and fibula; 
or genu recurvatum under DC 5263, none of which is present in 
this case.

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

4.  chronic low back pain 

Currently, the veteran's chronic low back pain is rated as 
noncompensably disabling under DC 5237, for lumbosacral 
strain. 

Under DC 5237 a 10 percent evaluation is appropriate where 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation for forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, (2007).  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under the appropriate diagnostic code.  
See Note 1, General Rating Formula for Disease and Injuries 
of the Spine, 38 C.F.R. § 4.71a, (2007).

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2007).

On VA examination in October 2003, the veteran gave a history 
of low back pain in the early 1990s, treated with 
manipulation.  There were no further problems unless she 
attempted to pick up more than 50 pounds, which rarely 
happened.  Over the past 5 years her low backaches have been 
associated with her menstrual cycle.  There were no signs of 
degenerative joint disease on examination or X-ray and no 
radiculopathy.  Straight leg raising was negative and there 
was no spinal or paraspinal muscle tenderness.  She had full 
active flexion to 110 degrees, active extension to 50 degrees 
and lateral flexion to 45 degrees, bilaterally and full 
rotation bilaterally, all without pain. 

On subsequent VA examination in August 2005, the veteran's 
complaint of chronic low back pain associated with menses 
remain unchanged.  On examination flexion was to 90 degrees, 
extension to 30 degrees, rotation to 30 degrees and lateral 
bending to 30 degrees.  Neurological examination was grossly 
normal.  

The Board finds that the current clinical findings do not 
satisfy the criteria for a compensable evaluation.  The VA 
examinations discussed above, consistently show only slight 
subjective symptoms with no restrictions as a result of her 
low back complaints.  The clinical findings do not indicate 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or a combined range 
of motion not greater than 120 degrees, or severe muscle 
spasm or guarding resulting in abnormal gait, scoliosis, 
reversed lordosis, or abnormal kyphosis.  The veteran does 
not experience pain on motion and is not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  

In this case, there is no credible evidence of pain on use or 
flare-ups that result in limitation of motion to the extent 
that the lumbar spine would be compensably disabling.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Given that the veteran's complaints do not 
prevent her from achieving normal measured range of motion 
they do not support a finding of additional functional loss 
for a compensable rating.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's lumbar spine disability.  However as noted 
previously, the veteran's normal range of motion does not 
satisfy the criteria for even a 10 percent rating.  In 
addition, as there is no clinical or diagnostic evidence of 
any neurological findings, there is no basis to assign a 
separate rating under any of the applicable neurological 
rating codes.  Thus, consideration of separately evaluating 
and combining the neurologic and orthopedic manifestations of 
the veteran's low back pain would not result in a compensable 
rating.

The Board has also considered evaluation of the veteran's 
back disability under all other potentially appropriate 
diagnostic codes to determine whether a compensable 
evaluation can be assigned.  However, the objective and 
competent medical evidence of record is negative for any 
findings indicating any involvement of the discs of the 
lumbar segment of the spine in incapacitating episodes.  
Therefore, a disability evaluation under DC 5243 would not 
yield a higher rating.  See 38 C.F.R. § 4.71a.

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

5. acne 

Currently, the veteran's acne is rated as noncompensably 
disabling under DC 7828. 

Under DC 7828 superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent warrants a noncompensable 
rating; deep acne (deep inflamed nodules and pus- filled 
cysts) affecting less than 40 percent of the face and neck, 
or deep acne other than on the face and neck warrants a 10 
percent rating; and deep acne affecting 40 percent or more of 
the face and neck warrants a 30 percent rating.  38 C.F.R. 
§ 4.118 (2007).  Acne may also be rated as disfigurement of 
the head, face, or neck under revised DC 7800 or scars (DCs 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Id.

On VA examination in October 2003, the veteran gave a history 
of adult acne at age 31, which was treated with Retin-A, 
erythromycin and topical gel.  She had no further problems 
until 1999, and was again treated with Retin-A with relief. 
The have been no recurrences.  The veteran's history was also 
significant for keloids in 1988 due to ear piercing.  She was 
treated with steroid injections with complete relief.  She 
also had history of keratofolliculitis at the back of her 
neck after cutting her hair short, which was treated monthly 
between 1994 and 2003 with steroid injections and eventually 
cryotherapy.  The treatment was eventually successful with 
last bumps gone in May 2003.  Examination of the skin 
revealed small keloids on the right forearm and hand with 
minimal elevation and on the low back consistent with chicken 
pox scarring.  Her ears were currently pierced with no 
evidence of keloids.  The nape, neck, and skull were also 
without keloids.  There was no current acne and no evidence 
of acne scarring.  

On VA examination in August 2005, clinical findings remained 
essentially the same since the last examination in 2003.  The 
veteran reported no outbreaks over the last five years.  
Photographs taken at the time of the examination showed clear 
skin with no current evidence of acne or keloid formation.  

In this case the VA examinations note the relevant medical 
history of the veteran's skin disorders, but do not provide 
current clinical findings indicative of increased impairment 
as she is essentially asymptomatic.  The veteran's acne is no 
longer active.  She has no keloid formation and she does not 
have deep inflamed nodules and pus-filled cysts affecting 
less than 40 percent of the face and neck, or deep acne other 
than on the face and neck.  The foregoing evidence, overall, 
fails to show that the veteran's skin disorder satisfies the 
criteria for a compensable evaluation.  

The veteran's acne does not warrant a compensable initial 
evaluation under any alternative diagnostic codes either.  
Her skin, as depicted in the photographs and the VA 
examiners' description, cannot be reasonably construed as 
even slightly disfiguring scars under DC 7800.  Also as there 
is no evidence of deep, unstable or painful scars, limitation 
of motion due to scars, or scars covering an area of 144 
square inches.  Thus, diagnostic codes for rating these 
manifestations are not for application.  See 38 C.F.R. § 
4.118 DC 7801, 7802, 7803, 7804, 7805 (2007).  

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Extra-schedular Consideration & Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's service-connected 
disabilities.  The evidence does not establish that any of 
the disabilities cause marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the veteran's service-
connected disabilities necessitate frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claims do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board has also reviewed the claims for increased ratings 
mindful of the guidance of Fenderson, supra.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the current disability ratings for asthma, 
sinusitis, left knee chondromalacia, chronic low back pain, 
and acne effective from the date of the initial grant of 
service connection.  The Board on review concurs with those 
ratings.  The rationale set forth above, in determining that 
higher ratings are not warranted, is the same as that used to 
determine that higher "staged" ratings are not warranted.  




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 487 F.3d 881, 889 
(Fed. Cir. 2007).

In an August 2003 letter, issued prior to the appealed March 
2004 RO adjudication, the RO informed the veteran of its duty 
to assist her in substantiating her claims under the VCAA, 
and the effect of this duty upon her claims.  Following the 
grant of service connection, the veteran disagreed with the 
evaluations assigned.  

While the veteran was clearly not provided this more detailed 
notice in the August 2003 letter, the Board finds that the 
veteran is not prejudiced by this omission in the 
adjudication of her increased rating claims.  Following the 
grant of service connection, an SOC was issued, which 
contained a list of all evidence considered, a summary of 
adjudicative actions, included all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's disabilities, and an explanation for the decision 
reached.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to her claims has 
been obtained and associated with the claims file, and that 
she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, the purposes of the notice 
requirements have not been frustrated and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
veteran had actual knowledge of what information and evidence 
is needed to establish her claims.  See Sanders supra.  In 
April 2006, the veteran checked that she had no additional 
evidence or information to submit, and requested that her 
claim be decided as soon as possible.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An initial evaluation in excess of 30 percent for asthma is 
denied.

An initial compensable evaluation for sinusitis is denied. 

An initial compensable evaluation for chondromalacia of the 
left knee is denied. 

An initial compensable evaluation for chronic low back pain 
is denied.

An initial compensable evaluation for acne with keloidal 
papules on scalp, earlobes and face, is denied. 


REMAND

The veteran's uterine fibroids are currently rated as 
noncompensably disabling under DC 7613, which pertains to 
disease, injury, or adhesions of the uterus.  Under the 
General Rating Formula, symptoms that require continuous 
treatment warrant a 10 percent rating.  Symptoms that are not 
controlled by continuous treatment warrant a maximum 30 
percent rating.  38 C.F.R. § 4.116 (2007).

The evidence of record dated between 2003 and 2005 show the 
veteran's complaints of moderate dysmenorrhea were treated 
with over-the-counter medications and later contraceptive 
therapy with reasonable success.  However she later began 
experiencing progressive symptoms.  In July 2005, the veteran 
underwent uterine artery embolization (UAE).  

The Board notes that the most recent VA gynecologic 
examination was conducted in August 2005.  Although the 
examination report does not on its face appear to reflect any 
inadequacies in the evaluation of the veteran's service-
connected uterine fibroids, it was conducted only one month 
after the UAE procedure.  Moreover since at the time of the 
examination the veteran's menstrual cycle was late, there is 
no clear assessment of the actual severity of the condition, 
including whether any residual symptoms could be controlled 
by treatment and/or whether continuous treatment was required 
(criteria that is essential to rate the service-connected 
disability under DC 7613).  

The Board believes that in fairness to the veteran, 
additional development is in order to afford her a new 
medical examination, particularly, given the passage of time 
since her last VA examination, and the need for more current 
findings.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 
(1995) [where record does not adequately reveal current state 
of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination].  Further no records of gynecologic treatment 
following that procedure appear in the claims file.

The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any pertinent medical history since her UAE in 2005.  Any 
additional relevant records of VA or private treatment that 
are not currently of record should be obtained and associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of her uterine fibroids since 
2005, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on her behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform her and request 
that she obtain and submit it.

2.  Then, afford the veteran a 
gynecological VA examination.  In 
conjunction with the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The physician should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies should be performed, and the 
physician should review the results of 
any testing prior to completing the 
report.  

The examining physician must list any 
present manifestations of the uterine 
fibroids and, if any present symptoms are 
found, to address whether or not they 
require continuous treatment.  The 
opinions provided should be based on the 
results of examination and a review of 
the medical evidence of record.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3. After completing the requested action, 
and any additional notification and/or 
development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and her 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


